Citation Nr: 1447972	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic condition to account for right elbow pain.  

2.  Entitlement to service connection for left shoulder tendonitis.

3.  Entitlement to service connection for left elbow bursitis.

4.  Entitlement to service connection for patellofemoral syndrome of the right knee.

5.  Entitlement to service connection for patellofemoral syndrome of the left knee. 

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for genu varus.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for granulomatous disease.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to May 1993 and from July 1999 to August 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of these matters is with the RO in Louisville, Kentucky.  

In July 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for genu varus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for a chronic condition to account for right elbow pain; there are no questions of fact or law in this matter remaining for the Board to consider.

2.  The evidence of record establishes that the Veteran's left elbow bursitis, left shoulder tendonitis, and patellofemoral syndrome of the right and left knees began during his active service and have continued since that time.  

3.  The only medical opinion evidence relates the onset of the Veteran's bilateral pes planus to his time on active military service; there is no contrary medical evidence of record.

4.  There is no competent evidence showing that the Veteran is clinically diagnosed with either diabetes mellitus or granulomatous disease of the lungs.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for service connection for a chronic condition to account for right elbow pain; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left shoulder tendonitis are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left elbow bursitis are met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for patellofemoral syndrome of the right knee are met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for patellofemoral syndrome of the left knee are met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral pes planus are met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

8.  The criteria for service connection for granulomatous disease of the lungs have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In July 2010, the Veteran filed a substantive appeal perfecting his appeal in the matter of service connection for a chronic condition to account for right elbow pain.   In July 2012, the Veteran indicated at his video conference hearing that he wished to withdraw the claim.  See Hearing Transcript, page 45-46.  As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for a chronic condition to account for right elbow pain.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter is dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2010.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran testified at a Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 Board hearing, the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current claimed disabilities existed and if so were related to his extensive military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

A VA examination was also provided in January 2011 with respect to the claims on appeal, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the service record, the official history of each organization in which such veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Left shoulder, left elbow, patellofemoral syndrome of the right and left knee

The Veteran contends that his diagnosed left shoulder tendonitis, left elbow bursitis and patellofemoral syndrome of the right and left knees are related to his active service.  With regard to his left shoulder and left elbow, the Veteran's discharge examination in February 1993, from his first period of service, reflects that he complained of left shoulder pain and left elbow pain.  An October 2006 post-deployment health assessment reflects that the Veteran complained of muscle aches and he reported that he had experienced a blast or motor vehicle accident.  The Veteran's DD-214 for the period from October 2004 to November 2005 shows that the Veteran served in Iraq and his military occupational specialty was as a military police officer.  His awards included a bronze star. 

On VA examination in January 2011, the Veteran experienced that while deployed to Iraq he was subject to three IED blasts and was bumped around in the vehicle.  He hit his left arm on the radio and was seen by a field medic.  The VA examiner opined that the Veteran's bursitis of the left elbow and left shoulder tendonitis were less likely as not caused by or a result of the Veteran's military service.  He noted that the most common causes of bursitis were repetitive motions or positions that irritate the bursae around a joint.  The examiner also noted that although tendinitis can be caused by a sudden injury, the condition is much more likely to stem from a repetition of a particular movement over time.  He stated that the Veteran has only one documented incidence of complaints of left elbow and left shoulder pain without diagnosis in 1993.  It is unlikely that his current complaints are related to that incident as there is no other documentation in the medical record.  During the September 2012 Board hearing, the Veteran credibly explained that while he injured his left shoulder and left elbow in service, he did not generally report to sick call for treatment of those maladies.  He asserted that he was in a leadership position in service and that going to the doctor and being put on profile was not a good example of leadership, so he didn't seek treatment.  He testified that he has experienced ongoing pain in his left shoulder and left elbow since service.  

With regard to his knees, the Veteran contends that his problems began in service and continued to the present day.  On VA examination in January 2011, the Veteran stated that his bilateral knee condition developed over time, and that his pain symptoms had increased in severity.   He stated that he ran a marathon in 2000 and while in training he began to experience more severe problems with his knee.  The VA examiner noted that there was no documentation of complaints or treatment for bilateral knee pain in service.  He opined that the Veteran's patellofemoral pain syndrome is less likely as not caused by or a result of his military service.  The examiner then goes on to discuss that the Veteran was a big runner throughout his military career and continued to run marathons until recently.  He explained the process of runner's knee or patellofemoral pain syndrome and how the pain is produced.  He noted that repetitive stress on the knee joint, such as that sustained during running or jumping sports, may result in patellofemoral pain.  The examiner concluded that there was no supporting documentation of any chronic knee condition in the medical record.  During the September 2012 Board hearing, the Veteran testified that an MRI performed in 2009 showed that he had a meniscus tear in his right knee.  See hearing transcript, p. 12.   The Veteran further testified that he had experienced knee pain for years, starting in the late 1990s.  He attributed it to all his running in service and repetitive "stuff."  See hearing transcript, p. 13.  In addition, the Veteran testified that he had qualified for airborne status and that his jumps in service also likely contributed to his bilateral knee symptoms.  

Turning to the merits of the claim, the Veteran has is currently diagnosed with left shoulder tendonitis, left elbow bursitis and patellofemoral syndrome of the right and left knees.  Thus, he has demonstrated current disabilities with regard to each of those aforementioned joints.

The Veteran has reported that his left shoulder, left elbow and bilateral knee pain began in active military service and has continued since.  In each case, the Board must address credibility and competency.  The Board finds that the Veteran's testimony is credible.  Furthermore, he is certainly competent to report visible and readily perceivable symptoms, such as continued pain and discomfort both during and following service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Nevertheless, while his testimony is found to be credible, the probative value assigned to such testimony must still be weighed against the other evidence in the record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Here, the primary evidence against the Veteran's claim is the January 2011 VA opinion which found that the claimed joint disabilities (left elbow, left shoulder, and bilateral knees) were not the result of service.  However, upon a close reading of the examination report reveals that the conclusions of the examiner were, based, at least in part, upon a finding that there was no chronicity of care, a single notation of left elbow and left shoulder complaints, and no documentation of bilateral knee symptoms or complaints during service.  The Board notes that for chronicity, documentation of care is not required if Veteran is competent and credible on the issue of continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent testify to continuity of symptoms after an in-service injury). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  While there is an absence of specific documentation of any injury in the service treatment records, the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Board has found the Veteran's testimony regarding onset and continuity of left elbow, left shoulder and bilateral  knee pain to be highly credible, and therefore, the examiner's failure to rely on it, and to instead rely on the absence of medical records, greatly diminishes the probative value of the opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, the Board will not afford significant weight to those conclusions.

In light of the inadequate VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of a continuity of left elbow, left shoulder, and bilateral knee symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board notes interestingly, while the VA examiner provided a negative nexus opinion, his findings support the Veteran's contentions that repetitive motion and the impact of running and other strenuous exercise in service resulted in his left elbow, left shoulder and bilateral knee disabilities.  Lastly, the Board finds that the Veteran's descriptions of events in service in relation to his claimed disabilities are consistent with his service, to include his deployment to Iraq.  38 U.S.C.A. § 1154(a).

Given the Veteran's credible lay statements concerning his left elbow, left shoulder, and bilateral knee symptoms during and since service and his current diagnoses, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left elbow, left shoulder and right and left knee disabilities are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted left elbow bursitis, left shoulder tendonitis, and patellofemoral syndrome of the right and left knees.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral pes planus

Service treatment records from the Veteran's first period of service, to include his discharge examination in February 1993 are negative for any symptoms, findings, or diagnosis of bilateral pes planus.  

An April 1994 service physical examination for the Army National Guard shows that the Veteran was found to have moderate pes planus that was asymptomatic.

A July 2004 report of medical examination noted that the Veteran had bilateral asymptomatic pes planus.  
 
A June 2009 QTC examination report reflects that x-rays of the right foot was positive for pes planus and the left foot was negative for any findings.  The June 2009 QTC examination focused on three conditions, hypertension, status post vasectomy, and status post fracture of the right hand with no findings as to other conditions.  

A January 2011 VA examination report includes x-rays and an impression of marked flattening of the tarsal arch of both feet and heel spurs without other changes.  The examiner opined that the Veteran's bilateral pes planus are caused by or a result of his military service.  He noted that the Veteran's flat feet were found on military examination in 1994.  

In this case, the Board finds that the Veteran is competent and credible to report that his feet symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the January 2011 VA examiner  opined that the Veteran's bilateral flat feet  are related to service.  In support of the opinion, the examiner appeared to rely on the Veteran's reported history and service treatment records.   The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Significantly, moreover, there is no evidence to the contrary of the January 2011 VA medical opinion.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).  By resolving all doubt in favor of the Veteran, the Board concludes that the criteria for service connection for bilateral pes planus is met.  38 U.S.C.A. § 5107(b); 38 CFR § 3.102.

Diabetes mellitus and granulomatous disease of the lungs

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran asserts that he has diabetes and granulomatous disease of the lungs as a result of his military service.   

Service treatment and post-service medical records are negative for a diagnosis of diabetes mellitus.  A January 2011 VA examination report reflects that the VA examiner reviewed the claims file and noted that the highest glucose reading of record was 114.  He stated that there is no evidence of or treatment for diabetes mellitus, type 2.  The Veteran stated that when he was seen by his primary care physician in 2006, his blood sugar was found to be elevated.  However, elevated blood sugar levels represents a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  

The requirement of a diagnosed disability was clearly explained to the Veteran at his hearing, and he acknowledged that he understood that until he was actually diagnosed with diabetes, service connection was not available.  He was urged to submit medical evidence of diabetes should he be diagnosed, but to date no such evidence has been received.

It was also explained to the Veteran that both he and the Board lacked the medical training and expertise to provide a complex medical opinion as determining if he had diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, a medical professional considered the question of whether the Veteran had diabetes mellitus, but the January 2011 VA examiner concluded that the Veteran does not have diabetes mellitus.  Since the Veteran has not presented with objective evidence that he has been diagnosed with diabetes mellitus, during the pendency of the claim, service connection for diabetes mellitus is denied.  

The claim for granulomatous disease must also be denied.  The Board has reviewed the Veteran's testimony and understands his reasoning for filing for service connection.  As a lay person, it is certainly understandable why he would believe service connection should be awarded.  However, as will be discussed, the evidence simply does not establish a current disease process in the Veteran's lungs. 

Service treatment records include an October 2006 chest x-ray which showed calcified hiler nodes and perihilar nodes consistent with old granulomatous disease.  That is, the chest x-rays were showing evidence that in the past the Veteran had an active process in his lungs, which resulted in residual scarring.  However, the chest x-rays did not show an active lung disease.

A January 2011 VA examination report reflects that the Veteran was found to have granulomatous disease on chest x-ray on his return from Iraq.  He was told that this was because he had lived in Kentucky.  He has not had any treatment related specifically to the granulomatous lung condition.  Current chest x-rays were normal.   Pulmonary function testing revealed lung volumes around the lower limit of normal.  The examiner concluded that the Veteran did not have any clinical or diagnostic evidence of chronic granulomatous disease at that time.  She further opined that the Veteran's granulomatous disease of the lungs was not caused by or the result of his military service, noting that the Veteran was found to have granulomatous disease as an incidental finding on chest x-ray in 2006 and there was no evidence on chest x-ray at the time of the examination.  Moreover, the Veteran did not demonstrate symptoms associated with these findings on chest x-ray in 2006 and did not have any associated symptoms on physical examination.  The examiner stated that it is far more likely that the Veteran's findings of old granulomatous disease are the result of his living in Kentucky since 1991.  

In this case, the medical evidence shows normal lungs and chest throughout the pendency of the claim.  While an October 2006 in-service x-ray report indicated old granulomatous disease, the January 2011 VA examiner concluded that the Veteran does not currently have, and has not had during the pendency of the claim, evidence of an active lung disease, or any chronic residuals from an active disease in service.  Since the Veteran has not presented with objective evidence of a disorder or objective indications of chronic granulomatous disease during the pendency of the claim, service connection for granulomatous disease of the lungs must be denied.  

The Board has considered whether the Veteran's claim should be expanded to encompass a lung disability beyond old granulomatous disease, but a review of the post-service treatment records does not show that the Veteran has been diagnosed with any lung disability.

The Board has considered the Veteran's testimony and assertions regarding having diabetes mellitus and granulomatous disease of the lungs.  In this regard, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. 

In this case, the criteria under Jandreau have not been met.  Indeed, diabetes mellitus and granulomatous disease of the lungs are not readily observable as a broken leg would be, and no diagnoses contemporaneous or subsequent to the Veteran's assertions are of record.

As the preponderance of the evidence is against the claims for service connection for diabetes mellitus and for granulomatous disease of the lungs, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic condition to account for right elbow pain is dismissed.  

Service connection for left shoulder tendonitis is granted.

Service connection for left elbow bursitis is granted.

Service connection for patellofemoral syndrome of the right knee is granted.

Service connection for patellofemoral syndrome of the left knee is granted. 

Service connection for bilateral pes planus is granted.  

Service connection for diabetes mellitus is denied.

Service connection for granulomatous disease is denied.


REMAND

Initially, the Board notes that there appears to be a significant number of service treatment records missing from the Veteran's VBMS and VVA files.   Hence, a remand is warranted to ensure that all outstanding STRs from the Veteran's entire period of active service, as well as his service as a member of the Army National Guard, are obtain and associated with the file.

In addition, while several DD-214s are of record, it appears that there is no DD-214 for the later part of the Veteran's second period of service, from November 2005 to August 2009, associated with the file.  As such, a remand is warranted.  

The Veteran's February 1993 separation examination from his first period of active service is negative for notations of genu varus or that the Veteran was bow legged.  An April 1994 service medical examination report for the Army National Guard noted that the Veteran had mild, asymptomatic genu varus.  A January 2011 VA examination report reflects that the Veteran did not realize he was bow legged and denied any problems related to this condition.  He has never had any treatment for this condition.  The VA examiner opined that the Veteran's genu varus is less likely than not caused by or a result of his military service.  He noted that genu varum (also called bow-leggedness or bandiness), is a deformity and is found in children, but is not persistent beyond the age of three and a half.  The remaining causes are occupational and from physical trauma.  The condition being very likely to supervene after accidents involving the condyles of the femur.  Due to uneven stress and wear on the knees, however, even milder manifestations can see an accelerated onset of arthritis.  The examiner cited to Wikipedia.com.  He furthered that it was less likely that his current findings are related to documentation on physical examination in 1994 as there is no supporting documentation related to traumatic injury in the medical record.  

Initially, the Board finds little probative value in the VA examiner's opinion as he cited to Wikipedia in support of his conclusion.  In this regard, medical articles appearing on Wikipedia are not, at present, formally recognized by VA to possess official controlling authority for the veracity of any medical information and facts purported in such articles to be true.  The Board notes that Wikipedia is an open-source website where submissions may be made on any topic and are subject to ongoing subjective peer revision and editing without restriction by any party with access to the website throughout the world.  Further, there is presently no centralized authority governing content and objectively ensuring the factual correctness of any Wikipedia submission.  As such, the credibility of any facts presented on Wikipedia is deemed to be highly questionable.   

In this case, the first question before the Board is whether the diagnosed genu varus is a congenital disease or defect.  Congenital diseases may be recognized as service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect is not able to be service-connected in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such a defect during service.  38 C.F.R. § 3.303(c) (2013); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990). 

The medical evidence of record did not clearly identify whether the Veteran's genu varus is a defect or a disease.  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with an adequate VA medical examination and opinion. "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records from the Veteran's period of active service from November 1983 to May 1993 with the U.S. Navy, and from July 1999 to August 2009 with U.S. Army.
 
2.  Obtain the Veteran's DD-214s for his entire active duty service.  

3.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner is requested to opine: 

(a) Whether the Veteran's genu varus constitutes a congenital or developmental defect or a disease.  For VA purposes, a defect is a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a disease is capable of improvement or deterioration.

(b) If the Veteran's genu varus is considered a congenital defect, then the examiner should opine whether it is at least as likely as not (a 50 percent or more probability) that there was a superimposed disease or injury in service that resulted in additional disability? 

(c) If the Veteran's genu varus is a congenital disease, then is it at least as likely as not (a 50 percent or more probability) that the condition was aggravated during his period of active service?  Aggravation indicates a permanent worsening of the underlying condition rather than a temporary increase in symptoms. 

(d)  If the Veteran's genu varus is an acquired condition rather than a congenital disease or defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current genu varus is either began during or was otherwise caused by either period of active service.

In providing the above opinion, the examiner is requested to discuss the relevance if any of the lack of finding of genu varus until after the Veteran's first period of active service in April 1994.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


